William C. Gray, of Lowell, was put on trial for conveying three letters in his express by the Lowell cars, in August. 1839, and thereby rendering himself liable to'a penalty of fifty dollars, under the act of congress (chapter 275) passed in 1825 [3 Story’s Laws, p. 1985; 4 Stat. 102].
In his charge, DAVIS, District Judge, in-, strueted the jury that Gray, by his arrangement with the company, came within the meaning and intent of the law; but whether he did convey the letters as alleged was a question of fact to be determined by the jury, from a consideration of the circumstances proved.
When the jury retired. THE COURT adjourned till Saturday, when the jury returned with a verdict for the defendant.